UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7524


BRADFORD METCALF,

                       Petitioner – Appellant,

          v.

BART MASTERS, Warden, FCI McDowell,

                       Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:14-cv-27185)


Submitted:   February 23, 2016             Decided:   February 26, 2016


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bradford Metcalf, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bradford Metcalf, a federal prisoner, appeals the district

court’s    order     accepting       the    recommendation          of    the    magistrate

judge     and    denying      relief       on       his   28     U.S.C.    § 2241     (2012)

petition.        We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,       we   affirm    for   the        reasons     stated    by    the     district

court.         Metcalf   v.     Masters,         No.      1:14-cv-27185      (S.D.W.      Va.

Aug. 25,    2015).       We     dispense        with      oral   argument       because   the

facts    and    legal    contentions        are       adequately     presented       in   the

materials       before   this    court      and       argument     would    not     aid   the

decisional process.



                                                                                    AFFIRMED




                                                2